DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
The Applicant asserts on page(s) 8 of the Response:
The drawings of the present application do not include unlabeled rectangular boxes.
Rather, given space constraints, the rectangular boxes provided in the drawings of the present
application are labeled with reference numerals. When viewed along with the associated
description provided in the specification, Applicant submits that the drawings do provide the
reader with a sufficient understanding of the subject matter to be patented, and therefore should be
deemed acceptable.
In response, the Examiner respectfully that Figs. 1-3 and 7-10 

The Applicant asserts on page(s) 9 of the Response:
Thus, for all the reasons set forth above, MPEP §2181 is clear that the present claims cannot
be properly interpreted under §112(f). 
In response, the Examiner respectfully disagrees because the MPEP clearly makes provision for invoking 112f despite the lack of the use of “means” language (FP 7.30.03).  A generic placeholder may properly invoke a 112f claim interpretation.  The Applicant states that, “the skilled person understands that a variety of different types of hardware and software configurations can be used to implement the PCU device and associated components, and thus the structure corresponding to these claim elements is implicitly described in Applicant’s specification”.  This rationale does not pass muster under 112f, which is intended to specifically, and not implicitly, associate qualifying claim elements with the corresponding structural elements of the disclosure.  In the present case, the Examiner does not agree that certain elements would have been clear to those skilled in the art because the elements in question are not trivial in their functionality.  Thus the rejections of these claim elements are maintained under 112.

The Applicant asserts on page(s) 12 of the Response:
Notably, Dempsey does not discuss a device that monitors and control a patient’s cranial
position during magnetic resonance imaging. Dempsey is also silent with respect to magnetic
resonance imaging relevant noise that may be produced within such a device. On page 9, the
Office Action suggests that 16:29-42 along with FIGS. 1 and 2 of Dempsey describe such a device,
however it is unclear which specific component contemplated in Dempsey is being viewed as
analogous to the patient’s cranial position monitoring and controlling device of claim 1. Applicant
find no such device and, thus, asserts that the rejection is unsupported and must be removed.
In response, the Examiner respectfully disagrees because the Dempsey clearly teaches determining a displacement by way of the imaging and this displacement information is used to translate the patient.  During such a procedure, the patient’s cranial position is monitored and controlled by the imaging and the translating mechanism.  The Examiner is aware that Dempsey is silent on the matter of “relevant noise” and relies on a secondary reference to teach this claim limitation.

The Applicant asserts on page(s) 12-13 of the Response:
However, paragraph [0040] of Gadagkar describes a “response device 70 [that] consists of
a small metal-free keypad containing four elongated keys or buttons designed for easy use by the
patient...[ where] the response device 70 is usually placed on the lap of the patient for the length
of the fMRI procedure.” The response device 70 does not monitor or control the cranial position
of the patient, and there is no teaching or suggestion in the cited portions of Gadagkar of
“separating an inward communication of the patient’s cranial position monitoring and controlling
device from an outward communication of the patient’s cranial position monitoring and controlling device with respect to MR-imaging relevant noise produced within the patient’s cranial position
monitoring and controlling device” as recited in claim 1.
In response, the Examiner respectfully submits that the teaching of Gadagkar is sufficient in reading over the claim limitation at hand because the claimed interface module is peripheral to the monitoring and controlling.  One having ordinary skill in the art would have found it obvious to modify the relevant teachings of Gadagkar’s interface with the MR scanner of Dempsey, in order to achieve a desired reduction in interference.

Drawings
The drawings are objected to because numeral styled labels are insufficient in labeling rectangular elements.  MPEP 608.02(b)(II), under “Drawings Objected To”, states that “unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim element(s):
1.	patient’s cranial position monitoring module is adapted for receiving (claim 1)
2.	interface module is adapted for separating (claim 1)
3.	MR-guided radiation controlling module is adapted for controlling (claims 1, 6, 12)
4.	filter arrangement being adapted to filter (claim 4)
5.	MR-guided radiation controlling module is adapted for instructing (claims 7, 13)
6.	pressure generating module for providing (claim 8)
7.	optical-signal-to-electrical-signal-converter is adapted to convert (claim 2)
8.	wire-wireless/wireless-wire converter is adapted to convert (claim 3)
is/are a means (or step) plus function limitation that invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function:
1.	receiving
2.	separating
3.	controlling
4.	filter
5.	instructing
6.	providing
7.	convert
8.	convert
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f); or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-13, the language is indefinite as per 112(f) as described above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1-13, the language is indefinite as per 112(f) as described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, and 6-11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Dempsey (US 7907987, of record) in view of Gadagkar (US 2007/0167724, of record) in view of Schulte (US 5549616, of record).
Regarding claim 1, Dempsey discloses a patient’s cranial position monitoring and controlling device for controlling a magnetic resonance (MR) guided radiation source module via an MR-guided radiation controlling device connected to the patient cranial position monitoring and controlling device, the patient’s cranial position monitoring and controlling device comprises: an MR-guided radiation controlling module, a patient’s cranial position monitoring module; wherein the patient’s cranial position monitoring module is communicatively connected to the MR-guided radiation controlling module (16:29-42; Figs. 1 and 2 – MRI imaging guides a radiation therapy and translates the patient to reduce displacement during the irradiation procedure, the position of the patient is monitored and controlled).  Dempsey does not explicitly disclose an interface module having an inward/outward side, wherein the inward side is communicatively connected to the MR-guided radiation controlling module and the outward side is connected to the MR-guided radiation controlling device, wherein the interface module is adapted for separating an inward communication of the patient’s cranial position monitoring and controlling device from an outward communication of the patient’s cranial position monitoring and controlling device with respect to MR-imaging relevant noise produced within the patient’s cranial position monitoring and controlling device.  However, Gadagkar teaches an electrical-optical converting interface that is used to reduce electromagnetic interference within the MR environment ([0040]; [0043]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the conversion and interface of Gadagkar to the MR scanning system of Dempsey, as to provide a line of communication through an MR environment with reduced electromagnetic interference.  Neither Dempsey nor Gadagkar explicitly disclose that the patient’s cranial position monitoring module is adapted for receiving a signal indication for a patient’s cranial position during MR-guided radiation treatment by the MR-guided radiation source module and that the MR-guided radiation controlling module is adapted for controlling the MR-guided radiation source module via the MR-guided radiation controlling device connected to the outward side of the interface module based on an output of the patient’s cranial position monitoring module.  However, Schulte teaches a patient cranial position monitoring module (6:24-37, “mouthpiece 18 connects to a vacuum source…”) that receives an indication for a patient’s cranial position during radiation therapy (6:3, “focal radiation therapy”) and MR scans (16:33-40, “MRI”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the position monitoring device of Schulte to the MR scanning and therapy of Dempsey and Gadagkar, as to provide an accurate account of a patient’s position during scanning and therapy.
Regarding claim 2, Dempsey does not explicitly disclose that the interface module comprises an optical-signal-to-electrical-signal-converter having an electrical inward side and an optical outward side, wherein the optical-signal-to-electrical-signal-converter is adapted to convert an electrical signal into an optical signal and vice versa, wherein the electrical inward side is connected to the MR-guided radiation controlling module and the optical outward side is connected to the MR-guided radiation controlling device.  However, Gadagkar teaches an electrical-optical converting interface that is used to reduce electromagnetic interference within the MR environment ([0040]; [0043]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the conversion and interface of Gadagkar to the MR scanning system of Dempsey, as to provide a line of communication through an MR environment with reduced electromagnetic interference.
Regarding claims 6-11, neither Dempsey nor Gadagkar explicitly disclose the recited components and features of the patient cranial position monitoring module.  However, Schulte teaches a cranial position sensor that utilizes a vacuum-supplied mouthpiece that is placed against the patient’s palate to account for the patient’s cranial position (17:19-46).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the position monitoring device of Schulte to the MR scanning and therapy of Dempsey and Gadagkar, as to provide an accurate account of a patient’s position during scanning and therapy.

Claim(s) 3 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Dempsey (US 7907987, of record) in view of Gadagkar (US 2007/0167724, of record) in view of Schulte (US 5549616, of record), as applied to claim 1 above, in view of Fischer (US 2010/0072997, of record).
Regarding claim 3, neither Dempsey, Gadagkar, nor Schulte explicitly disclose that the interface module comprises a wire-wireless/wireless-wire converter having a wire bounded inward side and a wireless outward side, wherein the wire-wireless/wireless-wire converter is adapted to convert a wire bound signal to a wireless signal and vice versa, wherein the wire bounded inward side is connected to the MR-guided radiation controlling module and the wireless outward side is connected to the MR-guided radiation controlling device.  However, Fischer teaches a wire-wireless/wireless-wire converting interface for use in an MR scanner ([0010], [0015]: “air gap”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the wireless interface of Fischer to the interface of Dempsey, Gadagkar, and Schulte, as to provide a manner of transmitting signals without the use of wiring which may take up limited space.

Claim(s) 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Dempsey (US 7907987, of record) in view of Gadagkar (US 2007/0167724, of record) in view of Schulte (US 5549616, of record), as applied to claim 1 above, in view of Satoh (US 4746864, of record).
Regarding claim 4, neither Dempsey, Gadagkar, nor Schulte explicitly disclose that the interface module comprises a filter module having an inward side and an outward side, wherein the filter module comprises a filter arrangement being adapted to filter MR-imaging relevant noise produced within the patient's cranial position monitoring and controlling device between the inward side and the outward side, wherein the inward side is connected to the MR-guided radiation controlling module and the outward side is connected to the MR-guided radiation controlling device.  However, Satoh teaches a low-pass filter to remove high frequency noise (659-68…7:1-9).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the filtering of Satoh to the MR scanner of Dempsey, Gadagkar, and Schulte, as to provide appropriate filtering.

Claim(s) 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Dempsey (US 7907987, of record) in view of Gadagkar (US 2007/0167724, of record) in view of Schulte (US 5549616, of record), as applied to claim 1 above, in view of Renz (US 2008/0136418, of record).
Regarding claim 5, neither Dempsey, Gadagkar, nor Schulte explicitly disclose that the patient's cranial position monitoring and controlling device comprises a shielding cover being adapted to attenuate an MR-imaging relevant noise produced within the patient's cranial position monitoring and controlling device for avoiding MR-imaging artefacts at an MR-imagine module.  However, Renz teaches that an MR scanner may have RF shielding surrounding a patient positioning region ([0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the shielding of Renz to the position and monitoring device of Dempsey, Gadagkar, and Schulte, as to provide appropriate shielding in an MR environment.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Dempsey (US 7907987, of record) in view of Gadagkar (US 2007/0167724, of record) in view of Schulte (US 5549616, of record), as applied to claim 1 above, in view of McNichols (US 6542767, of record).
Regarding claim 12, neither Dempsey, Gadagkar, nor Schulte explicitly disclose that the patient's cranial position monitoring module comprises an emergency sensor and a terminal for an emergency button connected, wherein the MR-guided radiation controlling module is adapted for controlling the MR-guided radiation controlling device connected via the interface module based on an emergency button's signaling.  However, McNichols teaches an emergency sensor and button for controlling a therapeutic beam (2:36-50, “temperature detection system 110”; 11:30-35, “emergency shutoff button 462 to prevent or stop any damage to target 140”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the sensing and button of McNichols to the image-guided radiotherapy of Dempsey, Gadagkar, and Schulte, as to provide a measure of safety during radiotherapy.
Regarding claim 13, neither Dempsey, Gadagkar, nor Schulte explicitly disclose that the MR-guided radiation controlling module is adapted for instructing the MR-guided radiation controlling device to shut down an MR-guided radiation source of an MR-guided radiation source module.  However, McNichols teaches an emergency sensor and button for controlling a therapeutic beam (2:36-50, “temperature detection system 110”; 11:30-35, “emergency shutoff button 462 to prevent or stop any damage to target 140”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the sensing and button of McNichols to the image-guided radiotherapy of Dempsey, Gadagkar, and Schulte, as to provide a measure of safety during radiotherapy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner, Art Unit 3793